FIFTH DIVISION
                               MCFADDEN, P. J.,
                           RICKMAN and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 23, 2019




In the Court of Appeals of Georgia
 A18A1767. IN RE ESTATE OF CRAWFORD.

      MARKLE, Judge.

      Lee Crawford, Executor of the Estate of Georgia Lee Crawford, appeals from

the probate court’s order resolving various disputes as to how the proceeds of the

estate should be disbursed. This appeal concerns the interpretation of a year’s support

order that was entered after Georgia Lee Crawford’s husband, Mr. Sam Crawford, Sr.,

died intestate in 1969.1 The probate court concluded that the year’s support order set

apart the Crawfords’ homestead for the joint benefit of Mrs. Crawford and the

couple’s three minor children, while the executor contends that the homestead was




      1
        The probate court made other findings related to the administration of
Mrs. Crawford’s estate but none of those other findings have been challenged on
appeal.
set apart solely for the benefit of Mrs. Crawford.2 For the reasons discussed below,

we affirm the probate court’s decision.

      On appellate review, we will not set aside the probate court’s factual findings

unless they are clearly erroneous. In re Estate of Long, 307 Ga. App. 896, 898 (2)

(706 SE2d 704) (2011). We review questions of law, however, de novo. In re Estate

of Knapp, 326 Ga. App. 486, 489 (756 SE2d 716) (2014).

      So viewed, the record shows that Mr. and Mrs. Crawford bought certain real

property, hereinafter “the homestead,” in 1941, with each taking a one-half interest.

When Mr. Crawford died in 1969, he was survived by his wife, three minor children,

and several adult children. Mrs. Crawford filed an application for a year’s support.

The ordinary (now referred to as a probate court judge) appointed appraisers to

evaluate the estate, and they reported as follows:

      We, the undersigned, appointed by the Honorable the Ordinary of said
      County of Columbia to assess and set apart a sum necessary for the
      support and maintenance of the widow and minor children of Samuel
      Crawford or (Sam Crawford), deceased, for the space of twelve months,
      either in money or such property as the said widow may select, do
      report, that we have assessed and set apart as being necessary for the



      2
          None of the heirs of Mrs. Crawford’s estate have filed briefs in this appeal.

                                            2
      support and maintenance of said widow and children which the said
      widow has selected to take as follows:


      ALL that tract or parcel of land . . . described in a deed from [sellers] to
      Sam Crawford, dated Feb. 20, 1959 . . . .


      ALSO, a one-half undivided interest in [the homestead, which] is
      described in a deed from [seller] to Sam Crawford and wife, Georgia
      Lee Crawford, dated June 30th, 1941 . . . .


      And we also set apart the following household furniture for the use of
      said widow and children: All house-hold and kitchen furniture; 1 - 1958
      Ford Pick-up truck . . . ; 1 - 1958 2-dr. Pontiac Automobile . . . ; 1 milk
      cow; and 5 head of hogs; cash money on Deposit in Georgia Railroad
      Bank & Trust C., $141.53.


The ordinary adopted the appraisers’ report, and the property was set aside from Mr.

Crawford’s estate.

      When Mrs. Crawford died in 2011, she left a will that appointed her son

Lee Crawford as executor of her estate. The Crawfords’ homestead was sold for

$125,000 in December 2017. During administration of Mrs. Crawford’s estate, a

dispute arose as to how proceeds from the sale of the homestead should be

distributed. One of the beneficiaries of Mrs. Crawford’s will, Larry Crawford, wrote



                                           3
a letter to the probate court, asserting that the executor had erred in distributing the

estate. The probate court treated the letter as a request for final settlement of accounts.

After a hearing, a transcript of which is not included in the appellate record, the

probate court entered an order resolving the matter.

       The probate court concluded that the executor had made various errors in

distributing the estate. Among other conclusions, the probate court found that when

Mr. Crawford died and his one-half interest in the homestead was set apart from his

estate pursuant to the year’s support order, that set apart was for the benefit of his

widow and his three minor children – not for the benefit of Mrs. Crawford alone.3 As

discussed in more detail below, this finding is important because it determines how

much of the homestead became part of Mrs. Crawford’s estate upon her death. Under

the probate court’s ruling, Mrs. Crawford held a 5/8 interest in the homestead: she


       3
        The court’s order includes several charts reflecting how payments have been
disbursed, how they should have been disbursed, and which individuals have received
over-payments and under-payments, and the court ordered the executor to collect the
overpayments and disburse the remaining funds as described in the order. The probate
court’s order, therefore, appears to have resolved all issues in this matter. Thus, it is
final and appealable pursuant to OCGA § 53-7-62 (c), which provides that any party
may appeal from a final settlement of accounts in an estate proceeding. Compare
Geeslin v. Sheftall, 263 Ga. App. 827 (589 SE2d 601) (2003) (where matters
remained pending in the probate court, no final settlement of accounts was possible
and OCGA § 53-7-2 (c), therefore, did not authorize an appeal).

                                            4
owned a one-half interest herself, and she obtained another 1/8 interest as year’s

support. The remaining ownership interests – three shares of 1/8 each – are held by

the three children who were minors when Mr. Crawford died.

      On appeal from the probate court’s order, the executor argues that pursuant to

the terms of the year’s support order, the homestead was set aside solely for the

benefit of Mrs. Crawford. Thus, Mr. Crawford’s one-half interest in the homestead

passed entirely to Mrs. Crawford. And, because Mrs. Crawford owned the other one-

half interest herself, the entire homestead was part of her estate upon her death.

      The legal principles concerning year’s support are well-established. “When an

individual dies testate or intestate and is survived by a spouse and/or minor children,

the survivors are entitled, upon application to the probate court having jurisdiction

over the decedent’s estate, to an allowance out of the estate called a year’s support.”

Cabrel v. Lum, 289 Ga. 233, 236 (2) (710 SE2d 810) (2011). The property may be set

apart for the benefit of the surviving spouse and children, or for the surviving spouse

alone. See, e.g., In re Estate of Wallace, 284 Ga. App. 772, 774 (2) (2007). When

property is set aside for a widow and minor children, they all “own the property

jointly, subject to the widow’s right to consume the property [during her lifetime],

and each has a share in the unconsumed property which is transferable on death to his

                                          5
or her heirs or legatees.” Barber v. Dunn, 226 Ga. 303, 306 (2) (174 SE2d 898)

(1970). In other words, when the year’s support is for the widow and the minor

children, the widow’s death does not result in the entire property being distributed

according to her will. See id. at 238 (2); see also Ennis v. Ennis, 207 Ga. 665, 675 (63

SE2d 887) (1951) (when a year’s support is for the widow and the minor children,

only the widow’s proportionate interest becomes part of her estate upon her death).

On the other hand, when a year’s support is set aside for the widow alone, the

property vests solely in her and will be distributed, upon her death, as part of her

estate. See Walden v. Walden, 191 Ga. 182, 189 (12 SE2d 345) (1940).

      To resolve disputes as to whether a year’s support award was set apart for the

benefit of a surviving spouse and children, or for the surviving spouse alone, courts

have considered both the award itself and the surviving spouse’s application for

support. See Farmers Bank of Tifton v. Williams, 188 Ga. 789, 793-794 (5 SE2d 195)

(1939). In Williams, the widow applied for a year’s support using a pre-printed form.

She did not name the minor children in her application, and she did not fill in the

blank to indicate how many minor children were involved. Id. at 793. Further, the

appraisers’ report identifying property to be included in the award made no reference

to minor children. Id. The Supreme Court found no significance in these omissions,

                                           6
emphasizing, instead, that the widow did not strike out the words “minor children”

on the form and finding that her application was “for herself and her ‘minor

children.’” Id. Considering the proceeding in its entirety, then, the probate court

correctly determined that the year’s support was to benefit both the widow and the

minor children. Id. at 794.

      Here, Mrs. Crawford used a pre-printed form to apply for a year’s support on

behalf of both herself and her three minor children, whose names she listed on the

application. Consequently, pursuant to Williams, the probate court correctly found

that the year’s support award was for the benefit of Mrs. Crawford and the minor

children.

      The executor contends that the language describing the homestead to be set

apart is similar to that of Wallace, 284 Ga. App. at 774-775 (2), where the ordinary’s

order “split up the assets in the award and assigned them in two parts,” one for the

benefit of the widow and the minor children and the other for solely the widow. We

are not persuaded by this argument. The language of the year’s support order in this

case is dissimilar to the language in Wallace. Although the order identifies three

groups of property and clearly provides that the third is set apart for use by Mrs.

Crawford and the minor children, it does not provide that the other property is set

                                          7
apart solely for Mrs. Crawford’s use. The executor’s reliance on Wallace, therefore,

is unavailing. Further, the appraiser’s report described all the property being set aside

as “necessary for the support and maintenance of said widow and children.”

      The executor further contends that the order’s reference to Mrs. Crawford’s

“selection” of this property is additional evidence that it was set apart solely for her

benefit. We disagree. Assuming arguendo that the form’s pre-printed reference to

Mrs. Crawford “selecting” the property to be set aside from Mr. Crawford’s estate

may be construed as an indication that she agreed to the plan described therein, this

reference does not suggest that the property at issue would be set aside solely for Mrs.

Crawford instead of for her and the children jointly. “It is settled that in making the

application the widow may act for herself and the minor children.” Williams, 188 Ga.

at 793; see also Hendrix v. Causey, 148 Ga. 164, 165-166 (96 SE 180) (1918) (“In a

proceeding to set apart a year’s support for a widow and minor children out of the

property of the deceased husband, the widow may act for the minor children as well

as herself.”). Accordingly, the use of the term “selection” means nothing as to Mrs.

Crawford’s intent between herself and the children.

      Finally, the executor argues that if there is any ambiguity in the year’s support

award, the case should be remanded for the probate court to consider evidence outside

                                           8
the award itself. For the reasons discussed above, however, we conclude that the

year’s support order is not ambiguous. We agree with the probate court’s

interpretation of the year’s support order, and we hereby affirm the probate court’s

order on Mrs. Crawford’s estate.

      Judgment affirmed. McFadden, P. J., and Rickman, J., concur.




                                         9